PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ANX_01_NA_NA_EN.txt. ANNEXJTO OPINION No. 14.

I.—DocuMENTS TRANSMITTED BY THE SECRETARIAT OF THE LEAGUE OF
NATIONS :

Extvacts jrom the following Conventions and}Regulations concerning
the navigation of the Danube.

Treaty of Paris (March 30th, 1856).

Public Act relating to the Navigation of the mouths of the
Danube (November 2nd, 1865).

Protocols of Conferences held at Paris in 1866 between the
representatives of Austria, France, Great Britain, Italy, Prussia,
Russia and Turkey, concerning the affairs of the Danubian Prin-
cipalities and the navigation of the Danube.

Protocol No. 3 (March 28th).
» » 6 (April 24th).
» » 7 (May 2nd).
” » 8(.,, Ith).
M »» to (June 4th).

Treaty of London (March 13th, 1871).
Treaty of Berlin (July 13th, 1878).
Additional Act to the Public Act of November 2nd, 1865, relating
to the Navigation of the mouths of the Danube (May 28th, 1881).
Treaty of London (March roth, 1883).
Treaty of Versailles (June 26th, 1919).
Articles 331-338 and 346-349. |

Navigation and Police Regulations applicable to that part of the
Danube situated between the Iron Gates and Braila.

Letter from the Foreign Office to the Secretary-General (Septem-
ber 6th, 1924).
Appendix: British Memorial.

Advisory and Technical Committee for Communications and
Transit. Minutes of the seventh session, held at Geneva, Novem-
ber 26th-29th, 1924.

Memorials transmitted in 1924 and 1925 by the representatives’

and experts of the British, French, Italian and Roumanian Govern-
ments [to the Secretary-General of the League of Nations.

Special Committee. Minutes of the Ist session, held at Geneva,
February 18th-rgth, 1925. |

Special Committee. Verbatim record of the 2nd session, held at
Geneva, March 30th—April 2nd, 1925.

Letter from M. Carlo Rossetti, Italian delegate on the Danube
Commission, to M. Burckhardt, President of the Special Committee
(May 21st, 1925; with 5 annexes), ‘
OPINION No. Ï4.—EUROPEAN COMMISSION OF THE DANUBE 136

Letters from M. Contzesco, Roumanian delegate on the European
Commission of the Danube, to M. Burckhardt, President of the
Special Committee (June, 1925).

Report of the Special Committee (July 2nd, 1925 ; with 5 annexes),

Advisory and Technical Committee for Communications and
Transit. Minutes of the 8th session, held at Geneva, July 24th-30th, 1925.

Letter from the President of the Special Committee to the Presi-
dent of the Advisory and Technical Committee, transmitting
Committee’s report (September 17th, 1925).

Letter from the President of the Special Committee to the Presi-
dent of the Advisory and Technical Committee, transmitting the
agreement concluded between the representatives of the Governments
on the European Commission of the Danube, together with the
Protocol signed by the same representatives (September 25th, 1926).

Declaration made by M. Contzesco, Minister Plenipotentiary,
Roumanian delegate on the European Commission of the Danube,
at the meeting held at Geneva, September 17th-18th, 1926, between
the members of the Special Committee and the four delegates to
the European Commission. .

Agreement of September 18th, 1926, between the French, British,
Italian and Roumanian Governments.

Letter from the President of the Advisory and Technical Com-
mittee for Communications and Transit to the Secretary-General
of the League of Nations, dated September 25th, 1926.

Report relating to the jurisdiction of the European Commission
of the Danube, presented by M. Guerrero, and adopted on Decem-
ber gth, 1926, by the Council.

Minutes of the Council of the League of Nations, 43rd Session,
4th meeting, Thursday, December gth, 1926.

Letter from the President of the Special Committee to the
President of the Advisory and Technical Committee (February 24th, 1927).

Two maps of areas under the Port Captains.

Series of maps of the Danube submitted at the request of the
Italian Government (this series is identical with that which has
been transmitted by the British Government ; see below).

IE— DOCUMENTS TRANSMITTED IN THE NAME OF THE INTERESTED GOVERNMENTS
OR FILED BY THEIR REPRESENTATIVES : :

À.

 

International agreements and regulations.

Articles 108-116 of the Final Act of the Congress of Vienna, 1815
(in English).

Articles 15-20 of the Treaty of Paris, 1856 (in English).
Public Act of Galatz of November 2nd, 1865 (in English).
Articles 52-57 of the Treaty of Berlin, 1878 (in English).

Roumanian Regulations concerning the policing of the ports and
shores of the Danube, March 24th, 1879 (résumé of—).

Additional Act. to the Public Act of Galatz, May 28th, 1881
(in English).
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 137

Treaty of London, 1883 (in English).
Notice to Navigators (No. 1025—-Galatz, May 18th/30th, 1893).

Notice to Navigators No. 4 (in English), November toth, 1911,
brought up to date 1912, European Commission of the Danube.

Regulations of Navigation and Police applicable to the: Lower
Danube, November roth, 1911 (brought up to date 1923).

Extract from the Convention instituting the}Definitive Statute of
the Danube, 1921 (in English).

B.—Extracts from protocols and minutes of Conferences and International
Commissions.

Protocols of the London Conferences : February-March, 1883.

Extract from the Protocol of the meeting of the European
Commission of the Danube, August 26th/September 7th, 1887.

Minutes of the deliberations of the Executive Committee concerning
the drafting of the third memorandum on the works for the improve-
ment of the course of the Lower Danube, April 13th, 1888.

Extracts from the minutes of the Commission on the international
régime of ports, waterways and railways of the Peace Conference,
1910.

International {Conference for the institution of the Definitive
Statute of the Danube, Protocols Nos. 1 to 29, and 30 to 68
(1920-1921).

Minutes of the International Commission] of the Danube;
seventh plenary session, held at Bratislava; minutes of Novem-
ber 14th and r6th, 1922.

Report relating to Navigation on the Danube, presented to the
Advisory and Technical Committee for Communications and
Transit of the League of Nations (C. 444 (a) 164 M. a. 1925
Vin). ‘

Sentence pronounced by the European Commission of the Danube,
dated October 12th, 1926. ‘

C.— Diplomatic correspondence.

Letter from the Roumanian delegate on the European Commission
of the Danube to that Commission (No. 71—June 13th, 1870).

Letter from the Minister for Foreign Affairs to the Roumanian
Commissioner (June 15th, 1879).

Extract from the confidential letter from the Minister for Foreign
Affairs to the Roumanian delegate on the European Commission
of the Danube (No. 18646—-November 1st/r3th, 1880).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Minister for {Foreign Affairs (No. 41—1881).

Letter from the Roumanian delegate on the European Com-
mission to the Minister for Foreign Affairs (No. 46—1881).

Confidential and personal report of the Roumanian Chargé
d'affaires at Constantinople to the Minister for Foreign Affairs
(No. 359—May 18th/3o0th, 1881).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Minister for Foreign Affairs (June}28th, 1881).
OPINION No. I14.—EUROPEAN COMMISSION OF THE DANUBE 138

Letter from the Inspector of Navigation of the European
Commission at Toultcha to the European Commission of the
Danube at Galatz (No. 865—September ist, 1881).

Letter of April 28th, 1882, from the French Minister for Foreign
Affairs to the French Minister at Bucharest.

Letter of June 12th, 1882, from the Austro-Hungarian Minister
for Foreign Affairs to the French Ambassador at Vienna.

Letter of June rath, 1882, from the French Minister at Bucharest’
to the French Minister for Foreign} Affairs.

Letter from the Roumanian delegate on the European Com-
mission of the Danube to the Ministry for Foreign Affairs
(Ne. 54-1883).

Earl Granville to H.E. Prince Ghica (March roth, 1883—2 English).

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 7051—
May 2nd/rath, 1883).

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 7088—
May 12th/24th, 1883).

Letter from Prince Ghica to Lord Granville, dated June 14th,
1883, and observations of the Roumanian Government relating to
the Treaty of London.

Letters of November 7th and 22nd, 1883, and of March 15th,
1884, from the French delegate at Galatz to the French Minister
for Foreign Affairs.

Letter of. April 22nd, 1884, from the French Minister for Foreign
Affairs to the French delegate at Galatz.

Letters of April 24th, May 2nd, May 5th and November 2oth,
1884, from the French delegate at Galatz to the French Minister
for Foreign Affairs.

Letter from the Consul of Norway and Sweden at Galatz to the
European Commission of the Danube (No. 32—April 22nd, 1887).

. Letter from the European Commission of the Danube to the
Roumanian delegate on the European Commission of the Danube
(No. 1908— August 1st/13th, 1887).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (No. 14—April 8th/
‘20th, 1888).

Letter from the Minister for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 155—
April 13th/25th, 1888). : ;

Letter from the European ‘Commission of the Danube to the
Roumanian delegate on the European Commission of the Danube
(No. 2040—December 31st, 1888). |

Report by M. Balaceanu, Roumanian delegate, to the Ministry
for Foreign Affairs (No. 19--March 18th/3oth, 1892).
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 139:

Letter from the European Commission of the Danube to
MM. Gsiller, Austro-Hungarian delegate on the European Commission
of the Danube, and G. Cogordan, Minister Plenipotentiary, French
delegate on the European Commission of the Danube (No. 432—
March 2oth, 1892).

Letter from the European Commission of the Danube to the
Roumanian delegate on the European Commission of the Danube
(No. 936—-June, 1892}.

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 15404—
August 4th, 1892).

Letter from the resident-engineer of the European Commission
of the Danube to that Commission (No. 319—September 15th,
1892).

Letter from the European Commission of the Danube to the
Roumanian delegate on the European Commission of the Danube
(No. 1674-September 21st, 1892).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (No. 144—
November roth/22nd, 1892).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (1893).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (No. 7—
April 21st, 1893).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (No. 16—
May 8th, 1893).

Cipher telegram from the Ministry for Foreign Affairs to the
Roumanian delegate on the European Commission of the Danube
(No. 10161—May tIoth/23rd, 1893). .

Cipher telegram from the Roumanian delegate on the European
Commission of the Danube to the Ministry for Foreign Affairs
(No. 21—-May 12th, 1893).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (May roth,
1893).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (No. 23—
May 25th, 1893).

Letter from the Inspector of Navigation at Toultcha to the
European Commission of the Danube (No. 1317—June Ist, 1893).

Telegram from the Roumanian delegate on the European Com-
mission of the Danube to the Ministry for Foreign Affairs
(No. 106-—September Ist, 1893).

Letter from the same to the European Commission of the
Danube (No. 115—September 2nd, 1893). .

Letter from the same to the Ministry for Foreign Affairs
(No. 126—September 27th, 1893).
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE I40

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 24,
603/93—-January 22nd, 1894).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs’ (No. 19—Feb-
ruary 3rd, 1894).

Letter from M. Lahovary, Minister for Foreign Affairs, to
M. Olanesco, Minister for Public Works (No. 6382—March 2oth, 1894).

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 7182—
April oth, 1804).

Letter from the Roumanian delegate on the European Com-
mission of the Danube to the Ministry for Foreign Affairs (1895).

Telegram from the Commander of the Roumanian Fleet to the
Ministry for Foreign Affairs (No. 13—May 6th, 1895).

Letter from the Roumanian delegate on the European Commission
of the Danube to the Ministry for Foreign Affairs (May 6th, 1895).

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (May 4th/16th,

1895).

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 8823—
May 12th, 1895).

Letter from the Ministry for Foreign Affairs to the Roumanian
delegate on the European Commission of the Danube (No. 5736—
April 17th, 1906). ;

Letter from the French delegate to the President of the European
Commission of the Danube at Galatz (July ist, 19217).

Letter from the President of the Special Committee to the Presi-
dent of the Advisory and Technical Committee for Communications
* and Transit (February 24th, 1927). :

D.—Maps.

Detailed plans of Galatz and Braila.
Map of the Maritime Danube.
Map of the course of the Danube from Braila to the sea.

Plans of the ports of Braila and Galatz and of their areas of
expansion.

Delta of the Danube.

Mouths of the Danube: Tan—Ada—Si.

Map of Roumania and of neighbouring countries (Galatz sector).
Map of Roumania and of neighbouring countries (Odessa sector).

Map of the Danube and its arms (6 sections).

18
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE I4I

III.—DocuMENTS SUBMITTED BY THE EUROPEAN COMMISSION OF THE DANUBE:

Protocols of the European Commission of the Danube (18536—1915 ;
1919—-1926). -

(The following protocols have been placed before the Court:
1865 Protocol No. 149 (Final), November 2nd.

1879 ». » 333, June 13th,
” 2 336, ” 28th.
188x » » 381, May roth.
” ” 384, 22 28th.
1892 » » 308, November 21st.
1893 » » 514 May 2oth.
1905 7 » 700, October 25th.
5 » 702, November 1st.
3 ” 704; ” 7th.
1908 » » 749, May 4th.
IQII » » 806, November roth.
1913 » » 845, May 30th.
1919 5 » 2 October 16th.
” ” 5, 53 17th.
1920 » » 890, May 18th.
” yy 900, » 27th.
” » 909, November 15th.
1921 ” » 929, October 24th.
» » 940, November gth.
1922 » » 955, May 24th.
» » 964 October 25th.
» ” 965, ” 26th.
” » 966, ” 27th.
jh » 968, 5 28th.
1923 ” » 977, May toth.
” » 985, October 29th.
» > 987; » 30th.
‘ ” ” 989, . oy 30th.
1924 » ,, 1006, May 18th.
» , 1017, October 7th.
» », 1021, ” 17th.
1023, 18th.
33 a? 3
1925 ” » 1025, May 13th.
” ” 1026, ” 8
, , 1035, October 21st.
1926 1057, May 1oth.)

a” #1

Map of the Danube and its arms (six sections).

IV.—CoLLECTION OF DOCUMENTS PREPARED BY THE REGISTRY :
(a) Treaties, Acts and Regulations.

Treaty of Peace between Prussia and France (May 30th, 1814).
(Text published according to the Official Gazette of July roth of
same year. Paris, F. Leprieur, 1815.)

Act of the Congress of Vienna (June oth, 1815). (Nouveau
Recueil de Traités, de Martens, vol. II, 1887, pp. 379 et seq.)
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 142

Draft of the peace preliminaries of February st, 1856
(D. Sturdza: La question des Portes-de- Fer et des Catavactes du Danube,

pp. 63 ei seq.). .

Treaty of Paris (March 30th, 1856). (Noweau Recueil de Traités,
de Martens, vol. XV, pp. 770 ef seq.)

| Navigation Act of the Danube (November 7th, 1857). Minisierul
Afacerilor Siraine. Cestiunea Dunareai. Acte si Documente.

Public Act relative to the Navigation of the mouths of the
Danube (November 2nd, 1865). (Protocols of the European Com-
mission of the Danube, 1865-1866, vol. V.)

Regulations of Navigation and Police applicable to the Lower
Danube (Annex to the Public Act of November 2nd, 1865).

Austria, Russia and the United Principalities. Provisions relating
to the navigation of the Pruth (December 15th, 1866). (Nouveau
Recueil de Traités, de Martens, vol. XX, pp. 296 et seq.)

Austria-Hungary, Roumania, Russia. Regulations of Navigation
and Police applicable to the Pruth (February 8th-oth (January 27th-
28th), 1871). (Nouveau Recueil de Traités, de Martens, vol. I, and
Series; pp. 485 ef seq.)

Treaty amending the Treaty of Paris of March 3oth, 1856
(London, March 13th, 1871). (British White Papers, C. 314. 1871
(Reprinted in 1914).)

Treaty of San Stefano (February 19th (March 3rd), 1878). (Paris,
Imprimerie Nationale: Documents diplomatiques ; Affaires d'Orient;
Congrès de Berlin, 1878, pp. 12 et seg.)

Treaty of Berlin (July 13th, 1878). (Nouveau Recueil de Traités,
de Martens, vol. III, 2nd Series, pp. 449 ef seq.)

Roumanian Regulations for Ports and Quays of March 24th,
1879. (Collection of Treaties and Conventions’ concluded by
Austria with foreign Powers from 1763. New series, vol. XI,
Vienna, 1864, pp. 92 ef seq.)

Regulations fixing the procedure of the European Commission of
the Danube (November toth, 1879). (Annex to Protocol No. 337 of
the European Commission of the Danube.)

Special Instructions for the Inspector of Navigation of the Lower
Danube, with amendments to May 2ist, 1891. (Annex to Protocol
No. 845 (May 30th, 1913) of the European Commission of the
Danube.)

Regulations of Navigation and Police applicable to the Danube
between Galatz and its mouths (May roth, 188z). (Annex to Proto-
col No. 381 of the European Commission of the Danube.)

Treaty of London (March roth, 1883). (Protocols of the Confe-
rence held in London concerning the navigation of the Danube,
February. 8th—March roth, 1883. Harrison & Sons, 1883.)

Additional Act to the Public Act of November 2nd, 1865,
relating to the navigation of the mouths of the Danube (May
28th, 1881). (Annex. to Protocol No. 384 of the European Com-
mission - of the Danube.)
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 143

Regulations for Navigation, River Police and Superintendence,
applicable to that part of the Danube between the Iron Gates
and Braila (Annex to the Treaty of London of March i1oth, 1883).
(Paris, Imprimerie Nationale, 1883.)

Regulations of Navigation and Police applicable to the Lower
Danube (November 1oth, 1971). (Annex to Protocol No. 806 of the
European Commission of the Danube.)

Extract from the Treaty of Versailles (June 28th, 1919). (Paris,
Imprimerie Nationale, 1919.)

Extract from the Treaty of St. Germain-en-Laye (September roth,
1919). (Paris, Imprimerie Nationale, 1979.)

Extract from the Treaty of Neuilly (November 27th, 1919).
(Paris, Imprimerie Nationale, 1910.)

Extract from the Treaty of Trianon (June 4th, 1920). (Paris,
Imprimerie Nationale, 1920.)

Extract .from the Treaty of Paris relating to Bessarabia
(October 28th, 1920). (Paris, Imprimerie Nationale, 1920.)

Resolutions adopted by the Assembly of the League of Nations
on December oth, 1920 (Organization of Communications and
Transit).

Rules for the organization of general conferences and of the
C.C. T. (League of Nations, Doc. C. 15. M. 10. 1921. VIII).

Convention on the régime of navigable waterways of international
concern (Barcelona, April zoth, 1921). (League of Nations, Doc.
C. 479. M. 327. r92t. VIII.)

Statute relating to the régime of navigable waterways of inter-
national concern (Barcelona, April 2oth, 1921). (League of Nations,
Doc. C. 479. M. 327. 1921. VIII.)

Convention instituting the Definitive Statute of the Danube :
(Paris, July 23rd, 1921). (League of Nations, Treaty Series,
vol. XXVI (1924), pp. 174-198.)

Convention and Statute on the international régime of maritime
ports (Geneva, December oth, 1923). (League of Nations, Doc.
C. 823. M. 321. VIII. 1923.)

(b) Protocols and Minutes of Conferences and of International Commissions.

1. Protocols of Conferences held at Vienna (1855) between the
plenipotentiaries of Austria, France, Great Britain, Russia and
Turkey :

Protocol No. 4 (March 21st, 1855).
» » S{  ,, 23rd, ,, ).

2. Protocols of the Congress of Paris (February 25th—<April 16th,
1856) :
Protocol No. I (February 25th, 1856).
II ( » 28th, ,, ).
III-VI (March 1st-8th, 1856).
VII-IX ( roth-14th, 1856).
” » À (|, 18th, 1856).
XI-XV ( , 18th-26th, 1856).
XVI (March 27th, 1856).
XVII (March 28th, 1856).
XVIII (March 29th, 1856).

” »

a”
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE I44

3.

Protocols of the Conferences held at Paris, from May 22nd to
August 19th, 1858, for the organization of Moldavia and
Wallachia :

Protocol No. 18 (August 16th, 1858).
” ” 19 ( ” toth, ” ).

. Protocols of the River Commission. of the Danube (1856-1859) :

Protocol No. 1 (November 29th, 1856).
2 (December 3rd, 1856).
” » 31 (August r5th, 17th and 29th, 1857).

. Protocols of the Conferences held at Paris, in 1866, between the

representatives of Austria, France, Great Britain, Italy,
Prussia, Russia and Turkey, relating to the Danubian Princi-
palities and to the navigation of the Danube:

Protocol No. 3 (March 28th, 1866).
6 (April 24th,' , ).
7 (May 2nd, » )
8 ( r7th, » )

EE

. Protocols of the Conference of London (January 7th—March 14th,

1871), for the revision of the stipulations of the Treaty of
March 30th, 1856, concerning the neutralization of the Black Sea :
Protocol No. 3 (February 3rd, 1871). .

” EE 4 ( a 7th, ” ).
» » 5 (March 13th, , }.
” ” 6 ( 2” 14th, » ) .

« Protocols of the Conference of Berlin ( Junme— July 13th, 1878):

9 (June 29th, 1878).

10 (July ist, 1878).

I ( , and, ,,).

12 ( ,, 4th, ,,).

» » 13-15 (July 5th-8th, 1878).

16 (July oth, 1878)

» » 17 ( ,, woth, ).
18 ( 11th, ,, ).

») 5 19 ( ” rath, ).
20 { 13th, }

Protocol No.

. Protocols .of Conferences held in London, February 8th—

March roth, 1883, regarding the navigation of the Danube:

‘Protocol No. 1 (February 8th, 1883).

roth,

NS

13th, )

2oth, )

, 24th, }.
March ist, , ).
7th, }

roth, )

00 AM DW
NN

” ”

Protocols of the International Conference for the framing of the
Definitive Statute of the Danube (Paris, August 2nd—-November
16th, 1920, and April 5th—July 21st, 1921):
Protocol No. 1 {August 2nd, 1920).

“ys 2” 2 ( 53 4th, ” ).

»  » 3 , 5th, 4, )
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 145

Protocol No. 4 (September 6th, 1920).
” 2” 6 ( 3 16th, ” ).
FE ” 8 ( ” 22nd, a )
» ” 9 ( tae 24th, LE] ).
» » 10 { 3oth, 5)
” » +1 (October ist, nw
” LE 12 ( 6th, a }
, » 27 {November 12th, »)
» , 31 ( April 8th, 1921).

3 :, 32 ( 52 rrth, > ).
” ” 33 ( ” 13th, ” ).
EE) ” 34 (° » 15th, LE ).
” LE 35 ( 53 18th, EE ).
LE ” 36 ( 2 2oth, ” ).
LE) ” 38 ( 25th, ” ).
” ” 48 (Ma Toth, ” ).
” ” 49 ( ” 2ist, ” ).
LE 5 53 ( 28th, a ).
5 » 38 (J une 6th, ,, ).
EE ” 62 ( ” 15th, ” ).
» 5» 93 ( ,, «7th, ,, ).
5) ” 65 ( 5, 22nd, ” ).
LE 33 66 ( 3 23rd, ” ).
” ” 67 ( 25th, 5) ).
- » 68 (July 21st, I92I—with annexes).

(c) Diplomatic Correspondence.

The Minister for Foreign Affairs at Vienna to the Austro- .
Hungarian Chargé d’affaires at Bucharest (April xrith, 1882).
(Sturdza, XXIV—5, pp. 202-203.)

The French Minister at Bucharest to the Roumanian Foreign
Minister (April 17th, 1882). (Sturdza, XXIV—6, pp. 204-212.)

The Minister for Foreign Affairs at Bucharest to the Roumanian
Envoy in Paris (May 12th, 1882). (Sturdza, XXIV—15, pp. 229-236.)

The Roumanian Minister for Foreign Affairs to his delegate on
the European Commission of the Danube (Mav 15th, 1882). (Sturdza,
XXIV—18, pp. 250-251.) .

The British Minister for Foreign Affairs to Viscount Lyons,
in Paris (October 28th, 1882). (Sturdza, XXIV—z22, pp. 261-262.)

Verbal Note of the French Government (November 4th, 1882.
(Tbidem.)

The Minister for Foreign Affairs at Bucharest to the Roumanian
Envoy in Vienna (November 17th, 1882). (Sturdza, XXIV—22,
Pp. 265.)

The Minister for Foreign Affairs at Bucharest to the Roumanian
Envoys in London, Paris, Rome, Vienna, Berlin, Saint-Petersburg
and Constantinople (December oth, 1882). (Sturdza, XXIV—25,
PP. 275-276.)

The Minister for Foreign Affairs at Bucharest to the Roumanian
representatives abroad (December roth, 1882). (Sturdza, XXIV—z26,
pp. 277-283.)
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 146

The Minister for Foreign Affairs in London to the representatives
of Great Britain (December 11th, 1882). (Sturdza, XXIV—-28,
pp. 285-286.)

The British Minister for Foreign Affairs to the British represent-
ative in Vienna (January roth, 1883). (Sturdza, XXIV—63,
P. 645.)

The British Minister for Foreign Affairs to the British representative
at Sofia (January 24th, 1883). (Sturdza, XXIV—65, p. 347.)

The Roumanian Minister in London to the British Minister for
Foreign Affairs (February 2th, 1883). (Sturdza, XXIV—74,
Pp. 367.)

The Roumanian Minister for Foreign Affairs to the Roumanian
Envoy in London (May 24th, 1883). (Sturdza, XXIV—32,
p. 416 a—416 m.)
